Per Curiam.
Defendant, convicted of violating a Grant Township, Washington County ordinance, appeals from an order of the county court of Washington County denying his motion for a new trial. Defendant contends that the ordinance is invalid because it conflicts with state law and because it attempts to regulate a field, namely hunting, preempted by state law. We do not reach the issue of the validity of the ordinance because we have determined that defendant’s appeal to this court was unauthorized.
The prosecution against defendant was initiated in Washington County Municipal Court prior to the abolition of that court by L. 1971, c. 951 (Minn. St. c. 487), which established the Washington County Court. Had the order from which defendant appeals been issued by the Washington County Municipal Court, defendant’s appeal to this court directly would have been proper pursuant to L. 1967, c. 792, § 25 (found in 27 M. S. A. p. 517). However, the order denying defendant’s motion for a new trial was issued by the Washington County Court, and pursuant to Minn. St. 1971, § 487.39 (L. 1971, c. 951, § 39), defendant’s appeal should have been to district court. State v. Beckman, 296 Minn. 443, 209 N. W. 2d 402 (1973). We do not have jurisdiction to hear this appeal; accordingly, we must dismiss the appeal.
Appeal dismissed.